In a wrongful death action, the defendant New York Blood Center, Inc., and Greater New York Blood Program, a Division of New York Blood Center, Inc., appeals from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated February 13, 1991, as denied that branch of its cross motion which was for summary judgment dismissing the cause of action sounding in negligence.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
It is well settled that the proponent of a motion for summary judgment must establish the cause of action or defense sufficiently to warrant the court to direct judgment in its favor as a matter of law (see, Bush v St. Clare’s Hosp., 82 NY2d 738). Under the circumstances of this case, issues regarding the adequacy of screening procedures employed by *311the appellant in the examination of prospective blood donors present triable questions of fact. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.